Citation Nr: 1046395	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection under 38 U.S.C.A. § 1117 
for chronic fatigue syndrome or other undiagnosed illness 
manifested by fatigue.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

6.  Eligibility for non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2002 to 
August 2005.  His service included active service in the 
Southwest Asia theater of operations during the Persian Gulf War.  
See 38 C.F.R. §§ 3.2(i), 3.317(d) (2010).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and November 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In the June 2006 decision, the RO denied the 
Veteran's claims for service connection as identified above and 
eligibility for non-service-connected pension.  In the November 
2006 rating decision, the RO granted service connection for PTSD 
and assigned an initial 30 percent disability rating from August 
5, 2005.

As the appeal of the Veteran's claim for an initial rating in 
excess of 30 percent for PTSD emanates from his disagreement with 
the initial 30 percent rating assigned following the grant of 
service connection, the Board has characterized the claim as for 
a higher initial rating, in accordance with Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

The decision below addresses the Veteran's claims for service 
connection for chronic fatigue syndrome or other undiagnosed 
illness manifested by fatigue, a low back disability, a right 
ankle disability, and headaches, as well as a claim for an 
initial rating in excess of 30 percent for PTSD.  Consideration 
of the remaining claim on appeal is deferred pending completion 
of the development sought in the remand that follows the 
decision.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The Veteran's fatigue has been attributed to a known clinical 
diagnosis of PTSD, for which the Veteran is currently service 
connected.

3.  The Veteran does not have a currently diagnosed low back 
disability.

4.  The Veteran does not have a currently diagnosed right ankle 
disability.

5.  It is as likely as not that that the Veteran has tension 
headaches due to his service-connected PTSD.

6.  For the entirety of the appellate period, the Veteran's PTSD 
has been manifested by flattened affect, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective relationships that approximate occupational 
and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The Veteran does not have chronic fatigue syndrome or a 
disability manifested by fatigue that may be presumed to have 
been due to qualifying chronic disability or an undiagnosed 
illness.  38 U.S.C.A. §§ 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.317 (2010).

2.  The Veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).

3.  The Veteran does not have a right ankle disability that is 
the result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).

4.  The criteria for award of service connection for tension 
headaches as secondary to service-connected PTSD are met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2006). 

5.  The criteria for an initial 50 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the claims 
decided herein has been accomplished.  

In this respect, through November 2005 and April 2007 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate the claims decided herein.  
Thereafter, the Veteran was afforded the opportunity to respond.  
Hence, the Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the November 2005 and April 2007 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO also notified the 
Veteran that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO also requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned November 2005 and 
April 2007 notice letters.  In addition, the Veteran was provided 
notice regarding an award of an effective date or rating criteria 
in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  The Board does not now have such issues before 
it.  Consequently, a remand for additional notification on these 
questions is not necessary.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must be 
re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claims decided herein.  The Veteran underwent 
VA examination in September 2006; reports of those examinations 
are of record.  In that connection, the Board notes that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case are 
adequate, as they are predicated on consideration of all of the 
pertinent evidence of record, to include the statements of the 
Veteran and his representative, and document that the examiners 
conducted full physical and psychological examination of the 
Veteran.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the claims decided herein has been met.  38 C.F.R. § 
3.159(c)(4).  

In addition, records of the Veteran's VA medical treatment have 
been associated with the file.  The Veteran has further been 
given the opportunity to submit evidence, and he and his 
representative have provided written argument in support of his 
claims.  Otherwise, neither the Veteran nor his representative 
has identified, and the record does not indicate, existing 
records pertinent to the claims that need to be obtained.  Under 
these circumstances, the Board finds that VA has complied with 
all duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A.  Chronic Fatigue Syndrome or Other Undiagnosed Illness

The Veteran claims that he currently has chronic fatigue syndrome 
or other undiagnosed illness manifested by fatigue due to a 
qualifying chronic disability under 38 U.S.C.A. § 1117.  

Unlike service connection on a direct basis, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent 
medical nexus of a link between the qualifying chronic disability 
and military service.  Service connection is presumed unless 
there is affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.317(c); Gutierrez, 19 Vet. App. at 1.

Persian Gulf Veteran means a veteran who, during the Persian Gulf 
War, served on active military, naval, or air service in the 
Southwest Asia theater of operations, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf 
of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the 
Red Sea, and the airspace above these locations.  38 C.F.R. § 
3.317 (d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi-symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. § 1117(d) warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, 
physical examination, and laboratory tests cannot be attributed 
to a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness, unlike those for direct service connection, 
there is no requirement that there be competent evidence of a 
nexus between the claimed illness and service.  Further, lay 
persons are competent to report objective signs of illness.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome.  A medically unexplained chronic multi-symptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology that is characterized by overlapping 
symptoms and signs and has features such as fatigue, pain, 
disability out of proportion to physical findings, and 
inconsistent demonstration of laboratory abnormalities.  Chronic 
multi-symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  38 
C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both signs, 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom illness 
include, but are not limited to, the following:  (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is 
affirmative evidence that an undiagnosed illness was not incurred 
during active military service in the Southwest Asia theater of 
operations during the Persian Gulf War; if there is affirmative 
evidence that an undiagnosed illness was caused by a supervening 
condition or event that occurred between a veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness is 
the result of a veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317(c).  

Here, the Veteran's personnel records reflect service in 
Southwest Asia during the Persian Gulf War, including the award 
of the Iraq Campaign Medal.  Thus, the Board finds that the 
Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 and could thus potentially qualify 
for service connection under 38 C.F.R. § 3.317.

Relevant medical evidence of record consists of the Veteran's 
service treatment records, records of his post-service treatment 
at the John D. Dingell VA Medical Center (VAMC) in Detroit, 
Michigan, and reports of VA examinations conducted in September 
2006.  Review of the Veteran's service treatment records reveals 
that they are silent as to any complaints of fatigue or related 
symptomatology.  Records indicate that the Veteran was separated 
from active duty in August 2005 due to a psychological disorder; 
he is currently service connected for PTSD.  Other records, 
including the Veteran's separation reports of medical history and 
examination, are silent as to any problems with fatigue.  Since 
his separation from active duty, the Veteran has not sought 
treatment for his complaints of fatigue, although he has 
complained of a loss of energy related to his PTSD.  

The Veteran was given a VA neurological examination in September 
2006 pursuant to his claim concerning chronic fatigue syndrome or 
other disability manifested by fatigue.  Report of that 
examination reflects that the Veteran complained of episodes of 
fatigue approximately once per week that last from a few minutes 
to a few hours.  The Veteran told the examiner that the fatigue 
was "mostly related to his psychiatric problems."  He further 
reported feeling like he lost about 10 percent of his average 
stamina but was still able to carry out routine daily activities 
during episodes of fatigue.  The Veteran denied any 
hospitalization, fever, or other symptomatology, including 
generalized muscle aches, accompanying his fatigue, but he did 
report experiencing increased fatigue after moderate exertion.  
Physical examination revealed no muscular abnormalities, and the 
Veteran's nervous system was found to be normal.  The examiner 
diagnosed the Veteran with subjective complaints of fatigue with 
no objective evidence of chronic fatigue syndrome or 
fibromyalgia.  

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the claim of service 
connection for chronic fatigue syndrome or other disability 
manifested by fatigue under the presumptive provisions relating 
to Persian Gulf claims.  In that connection, the Board finds 
that, to whatever extent the Veteran has at any point suffered 
from a disability manifested by fatigue, it has been ascribed to 
a known diagnosis-PTSD-which precludes service connection under 
the statutes and regulations that govern claims based upon 
service in the Persian Gulf, which require a qualifying chronic 
disability as defined above, such as an undiagnosed illness.  
Further, the Veteran's September 2006 VA examiner specifically 
found the Veteran not to be suffering from chronic fatigue 
syndrome or fibromyalgia, but rather associated all his 
complained-of symptoms to his service-connected psychiatric 
disorder.

In short, the Board finds that the Veteran's claimed symptoms of 
fatigue have been attributed to a clinical diagnosis that is not 
a qualifying chronic disability under § 1117.  Thus, the theory 
that the Veteran has an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness manifested by fatigue 
that is related to the Veteran's service in Southwest Asia does 
not have merit.  For all the foregoing reasons, the Board finds 
that the Veteran's claim on appeal must be denied.  See 38 C.F.R. 
§ 3.317.  While the Board does not doubt the sincerity of the 
Veteran's belief that he has disability manifested by fatigue due 
to undiagnosed illness related to his service in Southwest Asia, 
as a lay person, without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion on 
a medical matter such as the diagnosis or etiology of a current 
disability.  The Veteran's September 2006 VA examiner clearly 
took into account the Veteran's complaints and contentions and 
arrived at medical conclusions contrary to the claim-
specifically attributing the Veteran's claimed symptoms of 
fatigue to a known clinical diagnosis, which is not a qualifying 
illness as defined by 38 C.F.R. § 3.317.  The Board relies on the 
medical treatment providers' opinions in this case as they are 
based on objective evidence, their medical expertise, and the 
Veteran's assertions.

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection under § 1117 for chronic 
fatigue syndrome or other undiagnosed illness manifested by 
fatigue.  For all the foregoing reasons, the Veteran's claim for 
service connection under § 1117 for chronic fatigue syndrome or 
other undiagnosed illness manifested by fatigue must be denied.

B.  Low Back and Right Ankle Disabilities

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred during service 
if they become manifest to a degree of 10 percent or more within 
one year of leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2010).

A review of the Veteran's claims file reflects that the relevant 
medical evidence of record consists of the Veteran's service 
treatment records and a VA medical examination performed in 
September 2006, as well as records of the Veteran's ongoing 
treatment at the Detroit VAMC.  Records from the Detroit VAMC are 
silent as to any complaints of or treatment for a low back or 
right ankle disability, although the Veteran has sought treatment 
at that facility for other health problems.

The Veteran's service treatment records reflect that at his May 
2005 separation report of medical examination, his 
musculoskeletal system was found to be normal, with the exception 
of a right ankle sprain noted at the time of examination.  The 
Veteran was otherwise noted to have normal lower extremities and 
a normal spine.  Similarly, at the Veteran's May 2005 separation 
report of medical history, he responded "No" when asked if he 
had foot trouble, impaired use of legs and feet, or swollen or 
painful joints.  He responded "Yes" when asked if he 
experienced recurrent back pain, but was noted only to have 
"back pain during long runs"; no diagnosis was made at the 
time.  Records of the Veteran's post-service treatment at the 
Detroit VAMC are silent as to any complaints of or treatment for 
problems with his back or right ankle, although he has sought 
treatment on multiple occasions for other complaints.  To the 
contrary, the Veteran specifically denied any musculoskeletal 
problems at a July 2006 treatment visit.

The Veteran was provided VA medical examination in September 
2006.  (Although the claims file was not reviewed by the 
examiner, accurate medical histories were noted, and a review of 
the claims file is not essential in cases such as this, where the 
Veteran was not found to have any current disability.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).)  Report of the 
examination reflects that the Veteran complained of pain in his 
low back and his right ankle.  The Veteran reported having 
twisted his right ankle in service in 2005 but stated that he had 
been returned to regular duty after his pain and swelling abated.  
Physical examination revealed complaints of pain on motion of 
both the back and the right ankle; however, no functional loss 
due to pain was noted.  No abnormality of bone or muscle was 
noted, although the Veteran did display mild tenderness in the 
ankle.  Radiological examination of both the lumbosacral spine 
and the right ankle were within normal limits, and the examiner 
diagnosed the Veteran with a normal lumbosacral spine and normal 
right ankle with no residuals of any trauma.  

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the claims of 
service connection for disabilities of the low back and right 
ankle.  With regard to these claims, the Board notes that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disabilities for which benefits are being 
claimed.

Here, there is simply no medical evidence that the Veteran has 
any current disability of the low back or right ankle.  The 
Veteran was afforded a VA examination in September 2006, but that 
examiner concluded that the Veteran did not suffer from any low 
back or right ankle disability, a finding confirmed by both 
physical and radiological examination.  The examiner concluded 
that the Veteran's lumbosacral spine and right ankle displayed no 
pathology on which to base a diagnosis.  The Board notes further 
that although the Veteran has complained of pain and aching in 
his back and right ankle to the September 2006 VA examiner, there 
are no current treatment records showing a diagnosis of any low 
back or right ankle disability.  Thus, the evidence does not 
provide the kind of objective indications of a chronic low back 
or right ankle disability. Without a diagnosed or identifiable 
underlying disability, service connection may not be awarded.  
The Board notes in that connection that pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  With no medical evidence of a diagnosed 
low back or right ankle disability, the analysis ends, and 
service connection for a low back disability and a right ankle 
disability must be denied.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held in Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), that a service connection claim must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  Accordingly, absent a 
current showing of chronic disability, the Board concludes that 
low back and right ankle disabilities were not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.

The Board has considered the Veteran's assertions that he has low 
back and right ankle disabilities related to service.  However, 
as a layperson, the Veteran is not competent to give a medical 
opinion on the diagnosis of a current condition.  He is competent 
to say he sprained his right ankle or had back pain during 
service, but not to say what the chronic residual diagnosis is.  
Thus, while the Veteran is competent to report symptoms 
observable to a layperson, such as pain; a diagnosis that is 
later confirmed by clinical findings; or a contemporary 
diagnosis, he is not competent to independently render a medical 
diagnosis or opine as to the specific etiology of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, 
lay assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant a claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Based on a review of the foregoing evidence, and the applicable 
laws and regulations, the Board finds that the preponderance of 
the evidence is against the Veteran's claims of service 
connection for a low back disability and a right ankle 
disability.  The Board notes that Congress has specifically 
limited service connection to instances where there is current 
disability that has resulted from disease or injury.  See 38 
U.S.C.A. § 1110.  In the absence of a current disability, the 
analysis ends, and the claims for service connection for a low 
back disability and a right ankle disability cannot be granted.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

C.  Headaches

Under applicable law, service connection may be granted for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that this includes disabilities aggravated or made 
chronically worse by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. 
§§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a 
Veteran's non-service-connected condition is proximately due to 
or the result of a service-connected condition, such Veteran 
shall be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing prior to 
the aggravation.  See id. at 448.

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected disability is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which strongly suggests that the 
recent change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which version favors the claimant.

In this case, the Veteran asserts that he suffers from headaches.  
Although he has not specifically contended that these headaches 
are secondary to his service-connected PTSD, VA must 
sympathetically read the Veteran's filings to determine all 
potential claims raised by the evidence in accordance with 
Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004) and Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board notes 
initially that the Veteran's service treatment records are silent 
concerning complaints of or treatment for headaches.  Review of 
the Veteran's claims file reflects that following his separation 
from service, the Veteran was first seen for complaints of 
headaches at the Detroit VAMC in September 2005, only one month 
after his separation from active duty.  Since that time, the 
Veteran has continued to seek treatment at the Detroit VAMC.  

He was also provided a VA medical examination in September 2006, 
at which he reported experiencing tension headaches that he 
associated with his psychological disorder.  At that examination, 
the Veteran complained of experiencing headaches approximately 
once per day for three years.  The Veteran explained the 
headaches as dull and lasting a few hours, with occasional sharp 
headache pain.  The Veteran reported that the headaches "are 
mostly related to his anxiety and tension."  He denied 
photophobia, nausea, vomiting, or blurred vision.  Physical 
examination revealed no obvious deformities or tender points over 
the skull.  The examiner diagnosed the Veteran with tension 
headaches by history.  

The Veteran and his representative have also submitted written 
arguments in support of the Veteran's service connection claim.  
To that end, the Board notes that the Veteran's representative, 
in a November 2010 informal hearing presentation, contended that 
the Veteran's diagnosed tension headaches are etiologically 
related to his service-connected PTSD.  

Here, the Board is inclined to give considerable weight to the 
opinion of the VA examiner who conducted the Veteran's September 
2006 examination and concluded that the Veteran carried a 
diagnosis of "tension headaches," which the Veteran has linked 
to his service-connected PTSD.  In this regard, the Board notes 
that as directed by the Court's decisions in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir 2007); Charles v. Principi, 16 
Vet. App. 370, 374 (2002); and Layno v. Brown, 6 Vet. App. 465, 
469 (1994), the Veteran is competent to say that he has 
experienced headaches since service, and that they occur 
contemporaneously with his PTSD symptoms of anxiety and tension.  
The Board acknowledges in that connection that the Veteran has 
been granted service connection for PTSD.  Moreover, the Board 
notes that the Veteran has complained not just to the RO but also 
to his VA treatment providers about frequent headaches, beginning 
only one month after his separation from active duty.  
Significantly, the Board notes that there is no medical evidence 
in the record to suggest that the Veteran's current tension 
headaches are not etiologically related to his service-connected 
PTSD.  Because the only competent evidence of record suggests a 
link between the Veteran's service-connected PTSD and his current 
tension headaches, the Board finds that the Veteran's tension 
headaches are likely due to service-connected PTSD.  Accordingly, 
and giving the Veteran the benefit of the doubt, service 
connection is warranted for tension headaches.  See 38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

D.  Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's 
present symptoms with criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of a 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

In a November 2006 rating decision, the RO granted the Veteran 
service connection and assigned an initial 30 percent rating for 
PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Under 
the General Rating Formula For Mental Disorders, to include 
adjustment disorders and PTSD, a 30 percent rating is warranted 
for occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment; mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and duration 
of psychiatric symptoms, the length of remission, and the 
Veteran's capacity for adjustment during periods of remission.  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  See 38 
C.F.R. § 4.126(a).  Furthermore, when evaluating the level of 
disability arising from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).  It is necessary to evaluate a disability from the 
point of view of the Veteran working or seeking work.  38 C.F.R. 
§ 4.2 (2010).

The relevant medical evidence of record consists of the Veteran's 
ongoing treatment at the Detroit VAMC as well as report of a VA 
psychological examination conducted in September 2006.  Report of 
that examination reflects the Veteran's complaints of ongoing 
loss of focus and motivation as well as feeling depressed and 
wanting to be "left alone."  The Veteran reported symptoms of 
anxiety and difficulty dealing with stress and stated that he 
experienced nightmares and flashbacks when confronted with 
triggers of his wartime experiences.  He further reported that he 
was having increasing trouble with sleep and memory.  The 
examiner also noted the Veteran's report that he had a good 
relationship with his mother, and with his girlfriend to whom he 
was engaged to be married, but that he did not get along with his 
father.  The Veteran further reported that he was unemployed but 
had worked as a security guard for six months following service.  
The examiner diagnosed the Veteran with PTSD and dysthymic 
disorder and assigned a Global Assessment of Functioning (GAF) 
score of 51.  

Report of the Veteran's ongoing treatment at the Detroit VAMC 
reflects that he was seen by mental health treatment providers in 
March and June 2007.  Report of the March 2007 treatment visits 
reflects the Veteran's complaints of nightmares and difficulty 
concentrating, which the Veteran said caused him to feel that he 
was unable to work at any employment more advanced than his 
current work as a security guard.  The treatment provider noted 
the Veteran's feeling of hopelessness about the future, including 
his fear that he would not be able to get married after all.  The 
treatment provider further noted that the Veteran displayed "no 
energy and a lack of motivation to succeed."  The Veteran 
further reported auditory hallucinations, and his affect was 
found to be constricted, with a depressed mood.  He denied 
suicidal or homicidal ideation.  Similarly, at a March 2007 VAMC 
social work visit, the Veteran was noted to experience 
flashbacks, intrusive thoughts, and feeling disconnected from 
others, as well as occasional auditory hallucinations.  The 
Veteran further reported at that time that he was working as a 
security guard and attending vocational rehabilitation.  He 
stated that he was still engaged to his fiancée but that the 
wedding had been postponed due to financial issues.  Mental 
status examination revealed that the Veteran appeared detached 
and had a depressed mood and a distraught affect, which the 
social worker noted was "incongruent" with his mood, including 
inappropriate laughter and smiling.  The social worker diagnosed 
the Veteran with PTSD and assigned a GAF score of 50.  

Upon review of the evidence of record, the Board finds that a 
rating in excess of 30 percent--to 50 percent--for the Veteran's 
PTSD is warranted.  This is so because the evidence from the VA 
examination and the Veteran's VAMC treatment reflects that his 
PTSD more nearly approximates a 50 percent rating for 
occupational and social impairment with reduced reliability and 
productivity due to flattened affect; auditory hallucinations; 
disturbances of motivation and mood; and difficulty establishing 
and maintaining effective relationships.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating 
schedule for mental disorders are to serve as examples of the 
type and degree of the symptoms and not an exhaustive list).  In 
so concluding, the Board finds particularly persuasive the 
Veteran's multiple accounts of experiencing auditory 
hallucinations, as documented in both March 2007 and June 2007 
VAMC treatment visits.  In addition, the Board finds persuasive 
the September 2006 VA examiner's finding that the Veteran 
experienced symptoms of isolation, decreased interest and 
concentration, and detachment from others, as well as nightmares 
and flashbacks of his wartime experiences.  These findings were 
echoed by the Veteran's VAMC treatment provider, who noted at a 
March 2007 treatment visit that the Veteran experienced auditory 
hallucinations and decreased energy and motivation to succeed as 
well as nightmares, intrusive thoughts, and inability to focus.  
The Board finds that these symptoms more closely approximate 
occupational and social impairment with reduced reliability and 
productivity to warrant a 50 percent rating for the entirety of 
the appellate period.  

Hence, in light of the findings of the Veteran's VA treatment 
providers and the September 2006 VA examiner, the Board finds 
that, for the entirety of the appeal period, the Veteran's PTSD 
more nearly approximates a 50 percent rating for occupational and 
social impairment with reduced reliability and productivity due 
to restricted and inappropriate affect, auditory hallucinations, 
disturbances of motivation and mood, and difficulty establishing 
and maintaining effective relationships.  See Mauerhan, 16 Vet. 
App. 436.  In so concluding, the Board finds particularly 
persuasive the Veteran's ongoing depression and difficulty with 
concentration and focus, as well as his failure to perform at an 
optimal level of employment, as recorded by the Veteran's 
treating VAMC psychiatrist.  

Nevertheless, the Board does not find that a rating greater than 
50 percent for PTSD is warranted.  Here, the medical evidence 
does not reflect deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); or an inability to establish and maintain 
effective relationships.  The Board has also has considered but 
does not find that the Veteran's PTSD causes total social and 
occupational impairment; thus it does not more nearly approximate 
a 100 percent disability rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

In its analysis, the Board has considered the GAF scores assigned 
to the Veteran in the September 2006 VA examination and at a 
March 2007 VA treatment visit.  According to the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), the GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  It does not otherwise include impairment in 
functioning due to physical (or environmental) limitations.  
There is no question that the GAF score and the interpretations 
of the score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Regardless, 
the GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue; rather, they must be considered in light of the 
actual symptoms of the Veteran's disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).

In this case, the Board finds that the Veteran's GAF score of 51 
at his September 2006 VA examination more closely coincides with 
his stated PTSD symptoms and with the rating of 50 percent 
assigned herein under the General Rating Formula For Mental 
Disorders.  The DSM-IV identifies scores in the ranges of 51-60 
as "moderate symptoms," which include flat affect, 
circumstantial speech, and occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
manifested in such ways as having few friends or conflicts with 
peers or co-workers.  Scores in the range of 41-50 are identified 
as "serious symptoms," which include suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupation, or school functioning, such as 
no friends or being unable to keep a job.  The Board notes here 
that, although he displayed suicidal ideation during service, the 
Veteran has not displayed suicidal ideation or severe obsessional 
rituals at any time during the appellate period, nor has he been 
noted to engage in activities such as shoplifting.  Further, 
although the Veteran has been noted to have difficulty 
maintaining social relationships, he has had some degree of 
success, as evidenced by his reportedly good relationship with 
his mother and his fiancée, as noted above.  In this case, the 
Board reiterates that the Veteran's assigned GAF score is not 
dispositive of the evaluation and must be considered in light of 
the actual symptoms of the Veteran's disorder.  In this case, the 
Board has found that the Veteran's symptomatology during the 
noted periods, as discussed above, is appropriately compensated 
by the 50 percent rating awarded herein.  

The Board has taken into consideration the frequency, severity, 
and duration of the Veteran's PTSD symptoms.  In this case, the 
Board finds that, for the entirety of the appellate period, the 
Veteran's reported symptoms are most akin to the criteria for the 
50 percent rating. The Board notes that in accordance with 
Fenderson, supra, staged ratings have been considered, but 
because there is no indication the Veteran's disability was more 
disabling than warranted by the 50 rating assigned herein at any 
point during the claim period, a staged rating is not warranted.

The above determination is based upon consideration of applicable 
rating provisions.  It should also be pointed out that there is 
no showing that the Veteran's PTSD has reflected so exceptional 
or unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  The symptoms of his disability have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral is 
not warranted for a determination of whether the Veteran's 
disability picture requires the assignment of an extra-schedular 
rating.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the Veteran's 
service-connected PTSD warrants a rating of 50 percent.  
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  This is so 
for the entirety of the appeal period.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim for ratings higher 
than awarded by this decision, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  


ORDER

Entitlement to service connection under 38 U.S.C.A. § 1117 for 
chronic fatigue syndrome or other undiagnosed illness manifested 
by fatigue is denied.

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for a right ankle disability is 
denied.

Entitlement to service connection for tension headaches is 
granted.

An initial rating of 50 percent for PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  



REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claim of eligibility for non-service-connected pension benefits.

Here, the Veteran contends that he is unemployable as a result of 
both his service-connected and non-service-connected 
disabilities.  He believes that his unemployability will continue 
throughout his life.  Thus, he contends that eligibility for non-
service-connected pension benefits should be established.

Pursuant to 38 U.S.C.A. § 1521(a), non-service-connected pension 
is a benefit payable to a Veteran of a period of war who is 
permanently and totally disabled from non-service-connected 
disability not the result of the Veteran's willful misconduct.  
Opinions are needed as to the impact of the disabilities that are 
not due to misconduct on his ability to maintain gainful 
employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992).

After obtaining all relevant evidence in a pension case, VA must 
evaluate each of the Veteran's disabilities in accordance with 
the schedule for rating disabilities.  Roberts, supra.  The 
Veteran's entitlement must be considered under the average person 
test of 38 U.S.C.A. § 1502 and 38 C.F.R. § 4.15, unemployability 
as the result of a lifetime disability under 38 C.F.R. § 4.17, 
permanence of the percentage requirements of 38 C.F.R. § 4.16, 
and the provisions of 38 C.F.R. § 3.321 pertaining to 
unemployability where the percentage requirements are not met.  
Brown v. Derwinski, 2 Vet. App. 444 (1992).

In this case, the Board acknowledges that, in its November 2006 
rating decision, the RO evaluated the disabilities claimed by the 
Veteran, to include PTSD, headaches, a low back disability, a 
right ankle disability, and fatigue.  However, the Board notes 
that the Veteran is herein being granted an increased rating, to 
50 percent, for his service-connected PTSD.  Further, the Veteran 
is herein awarded service connection for tension headaches as 
secondary to his service-connected PTSD.  The Board notes that, 
during the appellate period, the Veteran has sought treatment for 
not only the above-identified disabilities but has also 
complained of skin problems.  Moreover, a VAMC "computerized 
problem list" identifies the Veteran as having both dermatitis 
and obesity, problems the RO did not evaluate in addressing the 
Veteran's claim of eligibility for non-service-connected pension.  
Further, the RO has not obtained an examination or medical 
opinion concerning the question of the Veteran's employability in 
relation to both his service-connected and non-service-connected 
disabilities.  Accordingly, remand is required.

In that connection, the Board thus finds that in light of the 
increased disability rating for PTSD assigned herein, examination 
is needed to determine the collective functional impairment of 
all the Veteran's cognizable disabilities, both service-
connected and non-service-connected.  On remand, the agency of 
original jurisdiction (AOJ) must obtain a medical opinion 
regarding the Veteran's employability, taking into account all of 
his disabilities, both service-connected and non-service-
connected, and considering the ratings assigned herein, as well 
as any evaluation assigned to the Veteran's service-connected 
tension headaches. 

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information 
and, if necessary, authorization to enable 
VA to obtain any additional pertinent 
evidence not currently of record.  The 
Veteran must also be invited to submit any 
pertinent evidence in his possession, and 
the originating agency must explain the 
type of evidence that is his ultimate 
responsibility to submit.  

2.  The AOJ must schedule the Veteran for 
examination(s) to assess the severity and 
permanency of all his disabilities and 
must notify him that failure to appear for 
an examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2010).  

The examiner(s) must be asked to 
specifically opine as to whether the 
Veteran's disabilities not due to 
misconduct, service-connected and non-
service connected ones alike, combine to 
cause a permanent and total disability.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner(s) for review in 
connection with the examination(s).  The 
examiner(s) must take a detailed history 
regarding the Veteran's employment, 
education, and vocational attainment, and 
examine the Veteran.  The examiner(s) must 
provide findings that take into account 
all functional impairments due to each 
disability complained of by the Veteran or 
found on examination.  Findings should be 
specific enough to apply the pertinent 
rating criteria of 38 C.F.R. Part 4.  

A complete rationale must be given for all 
opinions and conclusions expressed.  All 
indicated tests must be conducted, and 
those reports must be incorporated into 
the examination(s) and associated with the 
claims file.  

If the Veteran is found unemployable, the 
examiner(s) must comment on whether it is 
reasonably certain that such level of 
disability will continue throughout the 
Veteran's life.  The AOJ must ensure that 
the examination reports comply with this 
remand and answer the questions presented 
in the AOJ's examination request.  If any 
report is insufficient, it must be 
returned to the examiner(s) for necessary 
corrective action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
must consider the issue remaining on 
appeal in light of all information or 
evidence received.  The AOJ must evaluate 
each of the Veteran's identified 
disabilities not due to misconduct and 
assign a rating to each in accordance with 
Roberts, supra.  If eligibility for a 
permanent and total rating for pension 
purposes is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


